Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        25-FEB-2021
                                                        10:44 AM
                                                        Dkt. 21 ODAC


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         CHRIS SLAVICK, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI‘I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX; S.P.P. NO. 16-4-0004; CR. NO. 04-1-1534)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, JJ.,
 and Circuit Judge Somerville, in place of Eddins, J., recused)

          Petitioner/Petitioner-Appellant’s Application for Writ
of Certiorari filed on January 22, 2021, and deemed to be filed
on January 19, 2021, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, February 25, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Rowena A. Somerville